NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
ROBERT F. MALONEY,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Resp0ndent-Appellee. ' '
2011-7013
Appeal from the United States Court of Appea1s for
Veterans Claims in case no. 10-2254, Chief Judge Bruce
E. Kaso1d. _
ON MOTION
ORDER
Robert F. Ma1oney moves for an extension of time or
to stay proceedings
We note that Ma1oney submitted his opening brief on
October 3O, 2010. Thus, there is nothing else that Ma-
loney is required to submit before his case is assigned to a
merits pane1.

MALONEY V. DVA
According1y,
IT ls ORDEREo THA'r:
The motion is denied as moot.
2
FoR THE COURT
JAN 2 0 2011 lsi Jan I-Iorba1y
Date J an Horbaly
cC: Robert F. Ma10ney
Michae1 N. O'C0nne11, Esq.
s8
Clerk
FlLED
u.s. count or ron
me FgoEao.ii}ciiiEeAoti"o
JAN 2 0 2011
JANHORBAL¥
t C|.EH(